Citation Nr: 1127709	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-24 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  The issue now before the Board was remanded in January 2010 for further evidentiary and procedural development.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

As previously noted in the January 2010 remand, the Veteran was scheduled to appear at the Cleveland RO for a videoconference hearing before a Veterans Law Judge in December 2007.  He failed to attend this hearing and, as such, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2010).  


FINDING OF FACT

The competent evidence does not establish that the Veteran has current bilateral hearing loss that meets VA's definition of a disability for compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active military service, nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2010).  
	

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

Review of the claims file reflects that an October 2006 letter fulfilled VA's notice requirements under 38 U.S.C.A. § 5103(a).  See also Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Moreover, this notice was provided to the Veteran prior to the initial adjudication of the claim in March 2007.  Thus, the VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

As for VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claim decided herein and obtaining an adequate VA examination and/or opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In regard to relevant evidence, the Veteran's service treatment records have been associated with the claims file and he has not identified any additional relevant, outstanding records that need to be obtained before deciding this claim.  

The Board acknowledges the Veteran's indication in a November 2006 written statement that he has received treatment at a number of VA medical facilities as well as the fact that such records are considered to be in its constructive possession during this adjudication.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Relevant to this determination, however, the Veteran expressly indicated that such treatment pertained to an unappealed claim for disability compensation for a back disorder.  No mention has been made of any VA or non-VA treatment for hearing problems.  Additionally, while he submitted a statement that was received by the VA in June 2011 requesting a thirty-day extension so that he might submit additional evidence and information in support of his claim, this thirty-day period has expired and no new evidence has been received.  Thus, the Board is satisfied that all relevant, outstanding evidence has been obtained at this time.  

In addition to obtaining his service treatment records, the Agency of Original Jurisdiction (AOJ) provided the Veteran with two VA audiological examinations for the specific purpose of determining the existence and etiology of any claimed hearing loss.  The first VA examination, conducted in January 2007, contained information - namely speech recognition scores - that suggested the Veteran may have a current bilateral hearing loss disability that is not associated with military noise exposure.  However, the examiner also expressly stated that the speech recognition scores obtained during the examination should not be used in evaluating the Veteran's claim, thereby implying such scores were not valid.  Thus, it is uncertain why an etiological opinion was provided.  

In light of the confusing nature of the January 2007 examiner's remarks, the Board directed the AOJ in its January 2010 remand to obtain a new VA examination.  Such action was accomplished in February 2010, and the examination report reflects that the second audiologist similarly concluded that only the pure tone threshold results obtained during the examination were reliable for VA adjudication purposes.  As discussed in more detail below, both the January 2007 and the February 2010 VA examination reports contain an explanation for why the speech recognition scores obtained during this appeal are not reliable.  Furthermore, both examinations included a review of the record, including the Veteran's service treatment records.  Although no etiological opinion was provided by the February 2010 VA examiner, the Board notes that none is necessary because it concludes that a preponderance of the evidence demonstrates the Veteran does not have a current hearing loss disability.  Thus, any question regarding etiology is moot.  In sum, the Board finds that the Veteran has been provided with examinations that are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Under the circumstances of this case, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

As noted in the Introduction, the Board previously remanded this appeal in January 2010.  The purpose of this remand was to obtain another VA examination that considered whether the Veteran has a current hearing loss disability and, if so, whether such disability is etiologically related to trauma due to military noise.  As discussed immediately above, the Veteran underwent additional examination in February 2010.  Moreover, the examination and opinion provided are adequate for the Board's purposes.  Thus, it appears that there was substantial compliance with its remand and the Board may continue with its determination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Legal Criteria and Analysis

In September 2006, the Veteran submitted an application for VA compensation benefits seeking service connection for bilateral hearing loss.  He asserts that he was exposed to significant levels of noise while serving as a field artillery crewman from May 1976 to March 1978.

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Additionally, certain chronic disabilities, such as hearing loss (diseases of the central nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

The Board does not dispute that the evidence of record demonstrates the Veteran incurred injury, that is to say hazardous noise exposure, during service.  His DD 214 clearly lists field artillery crewman as his military occupational specialty.  See 38 U.S.C.A. § 1154(a) (West 2002) (stating that due consideration must be given to the places, types, and circumstances of a veteran's service).  However, in order to prevail on the issue of service connection there must be competent evidence of a current disability at some point during a veteran's appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  And as discussed immediately hereafter, the Board finds that a preponderance of the evidence shows that the Veteran does not have hearing loss which constitutes a disability for VA purposes in either ear.  

The pertinent regulation provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater.  Hensley v. Brown, 5 Vet App 155 (1993); 38 C.F.R. § 3.385 (2010).  See also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (upholding VA's interpretation of a hearing disability as expressed in the explanatory statement of § 3.385 as reasonable).  In the instant case, neither the January 2007 nor the February 2010 VA examination report contain evidence of a 40 decibel loss in any of the relevant frequencies or auditory thresholds of 26 decibels or greater for at least three relevant frequencies.  

Hearing loss will also be considered to be a disability when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  Here, the January 2007 VA examination does indicate speech recognition scores of 76 percent and 64 percent for the right and left ears, respectively.  However, relevant to this determination, the examining audiologist opined that such scores should not be used to evaluate the Veteran's hearing because the "[V]eteran's inter-test consistency was initially very poor" and the speech recognition scores obtained "are significantly poorer than would be expected based [on the] [V]eteran's normal hearing acuity."  A similar conclusion was provided by the February 2010 examining audiologist.  In fact, the February 2010 examination report does not even contain speech recognition scores because the audiologist determined that the obtained scores were "not considered to be reliable and should not be used for rating purposes," because the Veteran responded with "rhyming words."  

As discussed above, both the January 2007 and February 2010 audiology reports contain explanations for the examiners' conclusion that the Veteran's speech recognition scores should not be used in adjudicating this claim.  While the Board acknowledges the confusion created by the former report's statement that any poor speech discrimination is not the result of military noise exposure, it notes that the report's final conclusion is that "there is no ratable hearing loss for either ear."  Therefore, seeing as both audiologists find that the Veteran does not have ratable hearing loss and such opinions are supported by facts based in the records (i.e., inter-test inconsistency and rhyming), the Board concludes that the competent medical evidence of record demonstrates that the Veteran does not exhibit speech recognition scores during this appeal which meet VA's definition of a hearing loss disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history); see also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (stating that it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  

The Board acknowledges that the Veteran is competent as a lay person to state that he has difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  However, medical, and not lay, evidence is required to determine whether his hearing loss constitutes a disability for compensation purposes.  See Hensley v. Brown, 5 Vet App 155 (1993); 38 C.F.R. § 3.385.  See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And as for his July 2007 assertion that sufficient weight was not given the speech recognition scores obtained at his January 2007 VA examination, the Board has already discussed why the opinion of the January 2007 VA examiner that such scores are not reliable is competent and probative.  Further, the Board is of the opinion that a determination regarding the validity of audiological test results requires expertise and training which the Veteran does not possess.  As such, his assertion cannot be accepted as competent evidence refuting the opinions of the January 2007 and February 2010 VA examiners.  

In sum, the record lacks competent evidence that the Veteran has demonstrated a current hearing loss disability in either ear at any time during this appeal.  In light of such circumstances, the Board finds that a preponderance of the evidence is against this claim and that the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Veteran may always advance a new claim should his hearing loss worsen in the future; however, based on the current record, the issue of entitlement to service connection for bilateral hearing loss must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPOELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


